861 So. 2d 1289 (2004)
Joseph GLENN, Sr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-2666.
District Court of Appeal of Florida, Fifth District.
January 9, 2004.
Joseph Glenn, Sr., Daytona Beach, Pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
The appellant, Joseph Glenn, Sr., challenges the constitutionality of section 775.21, Florida Statutes (2000), on both procedural and substantive due process grounds. We conclude that the statute is not violative of due process for the reasons articulated by the First District Court of Appeal in Therrien v. State, 859 So. 2d 585 (Fla. 1st DCA 2003), by the Fourth District Court of Appeal in Reyes v. State, 854 So. 2d 816 (Fla. 4th DCA 2003), and by the Second District Court of Appeal in Milks v. State, 848 So. 2d 1167 (Fla. 2d DCA), review granted, 859 So. 2d 514 (Fla.2003). See also Kelly v. State, 795 So. 2d 135 (Fla. 5th DCA 2001), review denied, 851 So. 2d 729 (Fla.2003).
AFFIRMED.
SAWAYA, C.J., GRIFFIN and MONACO, JJ., concur.